DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,086,333. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims anticipate application claims.
Application claim 16
A sensor arrangement for an autonomously operated commercial vehicle to allow panoramic capture of surroundings, comprising: 




downwardly directed cameras having a fisheye objective, which are place-able along a perimeter of the commercial vehicle; 









and an evaluation module to evaluate image data from the downwardly directed cameras to achieve the panoramic capture of the surroundings of the commercial vehicle; 



wherein the downwardly directed cameras are configured to capture each point in a surrounding area of the commercial vehicle by two different cameras, wherein the surrounding area is a self-contained area around the vehicle, wherein the commercial vehicle includes a traction engine and a trailer,

wherein the downwardly directed cameras include first lateral cameras, second lateral cameras, third lateral cameras and fourth lateral cameras, wherein the first lateral cameras are mountable on front corner areas of the traction engine, the second lateral cameras are mountable on rear corner areas of the traction engine, the third lateral cameras are mountable on rear corner areas of the trailer and the fourth lateral cameras are mountable along a respective side of the trailer, and wherein the multiplicity of cameras are divided into a first set of cameras and a second set of cameras, with the first set producing the first panoramic image and the second set producing the second panoramic image and therefore show the points from the surroundings from two different perspectives.
Patent claim 1
A sensor arrangement for an autonomously operated commercial vehicle to allow panoramic capture of surroundings of the commercial vehicle, comprising: 

radar units mountable in front corner areas of the commercial vehicle; 

downwardly directed cameras having a fisheye objective to capture about a 270° range of vision around the axis of each camera at front upper corner points of a driver's cab of a traction engine, so as to achieve complete coverage, including a ground area, and which are mountable on the front upper corner areas of the traction engine of the commercial vehicle; at least two rearwardly directed sensors mounted on a section of a trailer of the commercial vehicle to allow rearward image capture; 

and an evaluation module to evaluate image data from the radar units, the downwardly directed cameras and the two rearwardly directed sensors to achieve the panoramic capture of the surroundings of the commercial vehicle, 

wherein the radar units and the two rearwardly directed sensors are configured to capture all points in a surrounding area of the commercial vehicle, and 





wherein the downwardly directed cameras are configured to likewise capture all points in the surrounding area of the commercial vehicle, 


wherein each of the points around the vehicle is monitored within a predetermined minimum distance of about 2 m or less around the vehicle, 

wherein the vehicle includes the traction engine and the trailer, and wherein a front coverage area is covered twice by two fisheye cameras on the front corner areas of the traction engine, and rear coverage area of the vehicle is covered twice by two fisheye cameras as arranged on the rear corner areas of the trailer.
Application claim 17
A sensor arrangement for an autonomously operated commercial vehicle to allow panoramic capture of surroundings, comprising: 

radar units mountable in a front corner area of the commercial vehicle; first downwardly directed cameras having a fisheye objective, which are mountable on front upper corner areas of the commercial vehicle; 





further sensors mountable in front upper corner areas of the commercial vehicle and allowing rearward image capture; 





second downwardly directed cameras having a fisheye objective, which are mountable on rear upper corner areas of the commercial vehicle, or at least one rearwardly directed sensor mountable on a rear of the commercial vehicle and allowing rearward image capture; and 

an evaluation module to evaluate image data from the radar units and image data from the first downwardly directed cameras and image data from the further sensor and image data from the second downwardly directed cameras or the at least one rearwardly directed sensor to achieve the panoramic capture of the surroundings of the commercial vehicle; wherein the commercial vehicle is a traction engine for a trailer, 

wherein the radar units, the first downwardly directed cameras, the further sensors, the second downwardly directed cameras or the at least one rearwardly directed sensor are configured to capture each point in a surrounding area of the commercial vehicle twice from different viewing angles,

wherein the surrounding area is a self-contained area around the vehicle, wherein the evaluation unit is configured to produce a first panoramic image and a second panoramic image of the commercial vehicle, the first panoramic image is based on image data of a radar unit on a first vehicle side and image data from cameras or sensors on a second, opposite vehicle side, the second panoramic image is based for example on the image data of a radar unit on the second vehicle side with image data from cameras or sensors on the first vehicle side.
Patent claim 11
A sensor arrangement for an autonomously operated commercial vehicle to allow panoramic capture of surroundings, comprising: 

radar units mountable in a front corner area of the commercial vehicle; first downwardly directed cameras having a fisheye objective to capture about a 270° range of vision around the axis of each camera at front upper corner points of a driver's cab of a traction engine, so as to achieve complete coverage, including a ground area from the front upper corner points, 

which are mountable on the front upper corner areas of the traction engine of the commercial vehicle; 

further sensors mountable in front upper corner areas of the commercial vehicle and allowing rearward image capture; 

second downwardly directed cameras having a fisheye objective, which are mountable on rear upper corner areas of the commercial vehicle, or at least one further sensor mountable on a rear of the commercial vehicle and allowing rearward image capture; and 

an evaluation module to evaluate image data from the radar units and image data from the first and second downwardly directed cameras and image data from the at least one rearwardly directed sensor or the at least one rearwardly directed sensor to achieve the panoramic capture of the surroundings of the commercial vehicle; 



wherein the radar units, the first and second downwardly directed cameras, the at least one rearwardly directed sensor or the at least one further sensor are configured to capture each point in a surrounding area of the commercial vehicle twice from different viewing angles, 

wherein each of the points around the vehicle is monitored within a predetermined minimum distance of about 2 m or less around the vehicle, wherein the vehicle includes the traction engine and the trailer, and 

wherein a front coverage area is covered twice by two fisheye cameras on the front corner areas of the traction engine, and rear coverage area of the vehicle is covered twice by two fisheye cameras as arranged on the rear corner areas of the trailer.
Applicant Claim 26
A commercial vehicle, which is operable in a driverless manner, comprising: 

a sensor arrangement to allow panoramic capture of surroundings of the commercial vehicle, including: 

radar units mountable in front corner areas of the commercial vehicle; downwardly directed cameras having a fisheye objective, which are mountable on front upper corner areas of the commercial vehicle; 








at least one rearwardly directed sensor mounted on a section of the commercial vehicle to allow rearward image capture; and 

an evaluation module to evaluate image data from the radar units, the downwardly directed cameras and the at least one rearwardly directed sensor to achieve the panoramic capture of the surroundings of the commercial vehicle; 

wherein the radar units and the at least one rearwardly directed sensor are configured to capture all points in a surrounding area of the commercial vehicle, and 

wherein the downwardly directed cameras are configured to likewise capture all points in the surrounding area of the commercial vehicle.
Patent Claim 13
A commercial vehicle operable in a driverless manner, comprising: 

a sensor arrangement to allow panoramic capture of surroundings of the commercial vehicle, including: 

radar units mountable in front corner areas of the commercial vehicle; downwardly directed cameras having a fisheye objective to capture about a 270° range of vision around the axis of each camera at front upper corner points of a driver's cab of a traction engine, so as to achieve complete coverage, including a ground area, and which are mountable on front upper corner areas of the commercial vehicle; 

at least one rearwardly directed sensor mounted on a section of the commercial vehicle to allow rearward image capture; and
an evaluation module to evaluate image data from the radar units, the downwardly directed cameras and the at least one rearwardly directed sensor to achieve the panoramic capture of the surroundings of the commercial vehicle; 

wherein the radar units and the at least one rearwardly directed sensor are configured to capture all points in a surrounding area of the commercial vehicle, and 

wherein the downwardly directed cameras are configured to likewise capture all points in the surrounding area of the commercial vehicle, 

wherein each of the points around the vehicle is monitored within a predetermined minimum distance of about 2 m or less around the vehicle, wherein the vehicle includes the traction engine and the trailer, and wherein a front coverage area is covered twice by two fisheye cameras on the front corner areas of the traction engine, and rear coverage area of the vehicle is covered twice by two fisheye cameras as arranged on the rear corner areas of the trailer.

Applicant Claim 27
A method for providing panoramic image capture of surroundings of a commercial vehicle operable autonomously in a driverless manner, the method comprising: 

evaluating image data of a sensor arrangement, wherein the sensor arrangement allows the panoramic capture of the surroundings of the commercial vehicle, including: 

radar units mountable in front corner areas of the commercial vehicle; downwardly directed cameras having a fisheye objective, which are mountable on front upper corner areas of the commercial vehicle; 






at least one rearwardly directed sensor mounted on a section of the commercial vehicle to allow rearward image capture; and 

an evaluation module to evaluate image data from the radar units, the downwardly directed cameras and the at least one rearwardly directed sensor to achieve the panoramic capture of the surroundings of the commercial vehicle; 

wherein the radar units and the at least one rearwardly directed sensor are configured to capture all points in a surrounding area of the commercial vehicle, and wherein the downwardly directed cameras are configured to likewise capture all points in the surrounding area of the commercial vehicle; and 

capturing all points in the surrounding area of the commercial vehicle, wherein each point in the surrounding area is captured by at least two different sensors mounted at different positions on the commercial vehicle.
Patent Claim 14
 A method for providing panoramic image capture of surroundings of a commercial vehicle operable autonomously in a driverless manner, the method comprising: 

evaluating image data of a sensor arrangement, wherein the sensor arrangement allows the panoramic capture of the surroundings of the commercial vehicle, including: 

radar units mountable in front corner areas of the commercial vehicle; downwardly directed cameras having a fisheye objective to capture about a 270° range of vision around the axis of each camera at front upper corner points of a driver's cab of a traction engine, so as to achieve complete coverage, including a ground area, and which are mountable on front upper corner areas of the commercial vehicle; 

at least one rearwardly directed sensor mounted on a section of the commercial vehicle to allow rearward image capture; and 

an evaluation module to evaluate image data from the radar units, the downwardly directed cameras and the at least one rearwardly directed sensor to achieve the panoramic capture of the surroundings of the commercial vehicle; 

wherein the radar units and the at least one rearwardly directed sensor are configured to capture all points in a surrounding area of the commercial vehicle, and wherein the downwardly directed cameras are configured to likewise capture all points in the surrounding area of the commercial vehicle; and 

capturing all points in the surrounding area of the commercial vehicle, wherein each point in the surrounding area is captured by at least two different sensors mounted at different positions on the commercial vehicle; 

wherein each of the points around the vehicle is monitored within a predetermined minimum distance of about 2 m or less around the vehicle, wherein the vehicle includes the traction engine and the trailer, and wherein a front coverage area is covered twice by two fisheye cameras on the front corner areas of the traction engine, and rear coverage area of the vehicle is covered twice by two fisheye cameras as arranged on the rear corner areas of the trailer.
Applicant Claim 28
A non-transitory computer readable medium having a computer program, which is executable by a processor, comprising: 

a program code arrangement having program code for providing panoramic image capture of surroundings of a commercial vehicle operable autonomously in a driverless manner, by performing the following:

 evaluating image data of a sensor arrangement, wherein the sensor arrangement allows the panoramic capture of the surroundings of the commercial vehicle, including: radar units mountable in front corner areas of the commercial vehicle; 

downwardly directed cameras having a fisheye objective, which are mountable on front upper corner areas of the commercial vehicle; 






at least one rearwardly directed sensor mounted on a section of the commercial vehicle to allow rearward image capture; and an evaluation module to evaluate image data from the radar units, the downwardly directed cameras and the at least one rearwardly directed sensor to achieve the panoramic capture of the surroundings of the commercial vehicle; 

wherein the radar units and the at least one rearwardly directed sensor are configured to capture all points in a surrounding area of the commercial vehicle, and 

wherein the downwardly directed cameras are configured to likewise capture all points in the surrounding area of the commercial vehicle; and 

capturing all points in the surrounding area of the commercial vehicle, wherein each point in the surrounding area is captured by at least two different sensors mounted at different positions on the commercial vehicle.
Patent Claim 15
A non-transitory computer readable medium having a computer program, which is executable by a processor, comprising: 

a program code arrangement having program code for providing panoramic image capture of surroundings of a commercial vehicle operable autonomously in a driverless manner, by performing the following: 

evaluating image data of a sensor arrangement, wherein the sensor arrangement allows the panoramic capture of the surroundings of the commercial vehicle, including: radar units mountable in front corner areas of the commercial vehicle; 

downwardly directed cameras having a fisheye objective to capture about a 270° range of vision around the axis of each camera at front upper corner points of a driver's cab of a traction engine, so as to achieve complete coverage, including a ground area, and which are mountable on front upper corner areas of the commercial vehicle; 

at least one rearwardly directed sensor mounted on a section of the commercial vehicle to allow rearward image capture; and an evaluation module to evaluate image data from the radar units, the downwardly directed cameras and the at least one rearwardly directed sensor to achieve the panoramic capture of the surroundings of the commercial vehicle; 

wherein the radar units and the at least one rearwardly directed sensor are configured to capture all points in a surrounding area of the commercial vehicle, and 

wherein the downwardly directed cameras are configured to likewise capture all points in the surrounding area of the commercial vehicle; and 

capturing all points in the surrounding area of the commercial vehicle, wherein each point in the surrounding area is captured by at least two different sensors mounted at different positions on the commercial vehicle, 

wherein each of the points around the vehicle is monitored within a predetermined minimum distance of about 2 m or less around the vehicle, wherein the vehicle includes the traction engine and the trailer, and wherein a front coverage area is covered twice by two fisheye cameras on the front corner areas of the traction engine, and rear coverage area of the vehicle is covered twice by two fisheye cameras as arranged on the rear corner areas of the trailer.


	Claims 18-25 are similarly rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-8, 10 of Patent# 11,086,333.  Although the conflicting claims are not identical, they are not patentably distinct from each other for same reason mentioned above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661